DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2 and 4-30 are pending.
Claims 17-30 are withdrawn from further consideration as being directed to a non-elected invention.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 4-16, in the reply filed on 7 November 2022 is acknowledged.
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 November 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4-16 recited “the tissue laminate”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 and 4-16 should be amended to read “The dispersible adhesively bonded wet tissue laminate of claim…”
Claim 4 is rejected as being dependent on indefinite claim 2.
Claim 12 is rejected as being dependent on indefinite claim 11.
Claim 14 is rejected as being dependent on indefinite claim 13.
Claim 15 is rejected as being dependent on indefinite claim 14.
Claim 8 recites a range of geometric mean wet tensile strength (herein GMWT) of 175 to 300 g/in.  Claim 1, from which claim 8 depends, recites a range of GMWT of greater than 250 g/in which renders claim 8 indefinite.
Allowable Subject Matter
Claim 1 is allowed.
The closest prior art is U.S. Pre-grant Publication 2018/0140529 to Miller et al. cited in Information Disclosure Statement filed 29 March 2022 (herein Miller).  Miller teaches a multiply dispersible wet wipe (abstract) comprising two or more plies corresponding to the first and second tissue plies recited in the instant claims (paragraph 0013) which can be 100% natural fibers (paragraph 0032) such as softwood or hardwood fibers (paragraph 0034) wherein the plies are wet-laid (paragraph 0051).  Miller teaches that a binder corresponding to the adhesive recited in the instant claims is fed between the plies (paragraph 0104).  Miller also teaches that a wetting solution corresponding to the wetting composition recited in the instant claims can be added to the laminate (paragraph 0109).  Miller teaches a machine direction and cross direction tensile strength that would result in a GMWT that overlaps the claimed range (paragraph 0017).  However, Miller teaches that the plies are embossed during the joining process (paragraph 0101).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783